Title: John Adams to Cotton Tufts, 24 April 1785
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      Auteuil April 24. 17845
     
     It was yesterday only that I received your Favour of Nov. 26, which contains many Things which you mentioned in a posteriour Letter which I have answered.
     I am glad you purchased the Pasture and Marsh. I accepted your Bill at sight and it was paid to Mr. Elworthy at sight fifty Pounds. I wish you to repair the House in Boston, and to go on purchasing Bits of Marsh and Wood, if you can find them at moderate Prices, but I am not zealous about this. You may draw upon me, to the amount of Three hundred Pounds when you please, and also to pay for Veseys Place if he will sell it reasonably, and provided you can obtain a good Profit upon Exchange. With this purchase I Stop my Land Projects, but poor as it is, it lies so situated that I wish it added to my little territory.
     My Son John Quincy will embark in the Packet at L’Orient, for New York, and will be with you before Commencement I hope, perhaps he will deliver this.
     Charles as well as John I hope will enter Colledge this summer and I hereby place them both under your Superintendence. I pray you to pay all their Bills and draw upon me for the Moneys necessary. It is my Intention that both of them shall be accountable to you for their Expences of every kind, and receive nothing but by your Order. They must be as frugal as possible, otherwise I shall find the Utmost difficulty to get along with them.
     Dr. Franklin has been soliciting for Years, to get his Grandson appointed a Minister abroad, Supposing no doubt that his own Services, would prevail: I know too well the Character of my Countrymen, to believe that they will thus impute the Merit of the Parent to the Offspring, and therefore instead of proposing my son for publick Employments, I am Sending him to qualify himself for private ones. I might retain him as my private Secretary, But I will not educate him in such a state of Dependence upon Congress nor my self. He shall Stand on his own Legs, place himself on a Level with the Youth his Contemporary Countrymen, and become a Town Meeting Man first, if he ever wishes for public Employment.
     You ask my Opinion concerning the 4th Article of the Treaty of Peace. I wish to avoid being quoted upon these Points. I cannot See the Propriety of the Legislatures interfering. If a Jury determine the Interest to be a bona fide debt, there is no Remedy. An Explanation will never be obtained unless a Minister should be sent to London, if then. We have written and demanded long since, but have no Answer from the British Ministry. In short they are determined not to treat in France. These Interferences of the Legislatures will be construed Violations of the Treaty and the great Posts upon the Frontier will be pretended to be held against Treaty for this Reason. But the little Interests of Individuals in such Governments as ours, will if We are not cautious, disturb publick Interests of infinitely greater Magnitude, and involve our Reputation and even our public Faith.
     Whether England and France can import Timber and Lumber from Denmark cheaper than from America I know not. I dont believe they can. But if they could they should consider how they are to pay. There is a great difference between paying Cash and paying in Produce and Manufactures.
     Shewing what I had written to Madam she has made me sick of purchasing Veseys Place. Instead of that therefore you may draw upon me, for two hundred Pounds at as good an Exchange as you can obtain and lay it out in such Notes as you judge most for my Interest, so that the Interest may be a little Fund for assisting you in paying the Expences of the Education of my Children. Indeed if you See a Prospect of making any considerable Advantage in this Way, for me, you may draw upon me for more.
     My regards to you Lady & son, and believe me with great Affection your Friend
     
      John Adams
     
    